DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta US 2019/0348746 in view of Dang US 2016/0276729.
Regarding claim 19, Gupta shows in fig.1B, a method for producing a semiconductor device, wherein the method comprises: arranging at least one connection element (162) on a first surface of a substrate (110), wherein the at least one connection element (162) is designed to electrically and mechanically connect the substrate (110) to a printed circuit board (130); and arranging a radar semiconductor chip (120) on the first surface of the substrate (110).
Gupta differs from the claimed invention because he does not explicitly disclose a method of embedding, at least partially, a waveguiding transformer element into the substrate; wherein the first surface of the substrate exposes a first end of the waveguiding transformer element, and wherein a second surface of the substrate, opposite of the firs t surface, exposes a second end of the waveguiding transformer element.
Dang discloses and shows in fig.3, a method of embedding, at least partially, a waveguiding transformer element (132) [0027, 0028] into the substrate (130) [0026]; wherein the first surface of the substrate (130) exposes a first end of the waveguiding transformer element (132)(top portion exposed), and wherein a second surface of the substrate (130), opposite of the first surface, exposes a second end of the waveguiding transformer element (132, bottom portion).
Dang is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Gupta. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Dang in the device of Gupta to have a device a waveguiding transformer element at least partially embedded into the substrate because it will enable high data rate communication between package components [0004].
Regarding claim 20, Gupta in view of Dang shows in fig.1B, a method, further comprising: arranging a waveguide component (110b) over a second surface of the substrate (110), wherein the waveguide component comprises at least one waveguide [0017].
Allowable Subject Matter
Claims 1-18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813